          Case 2:18-cv-00420-KFP Document 47 Filed 03/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

THADDEUS FORD, #255 981,                            )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )            CASE NO. 2:18-CV-420-KFP
                                                    )
ELMORE CORR. FACILITY, et al.,                      )
                                                    )
        Defendants.                                 )

                        MEMORANDUM OPINION AND ORDER1

        Plaintiff filed this pro se 42 U.S.C. § 1983 action on April 18, 2018. The Order of

Procedure entered by the Court instructed Plaintiff to inform the Court immediately of any

new address. Doc. 9 at 2–3. The Order also informed Plaintiff that “[f]ailure to provide a

correct address to this Court within ten (10) days following any change of address [would]

result in the dismissal of this action.” Id. at 3.

        The Court recently determined that Plaintiff is no longer at the last address he

provided for service.2 Accordingly, the Court ordered Plaintiff by March 3, 2021, to

provide the Court with his current address or show cause why this case should not be

dismissed for failure to prosecute. Doc. 46. The Order specifically informed Plaintiff that

this case could not proceed if his whereabouts remained unknown and cautioned that a




1
  In accordance with 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil Procedure, the parties
executed a written consent “to have a United States Magistrate Judge conduct all proceedings in this case,
including trial, the entry of final judgment, and all post-trial proceedings.” Doc. 22.
2
  The last address Plaintiff provided to the Court was the Donaldson Correctional Facility. Doc. 15
(Plaintiff’s Notice of Change of Address).
         Case 2:18-cv-00420-KFP Document 47 Filed 03/31/21 Page 2 of 2




failure to comply with the Order would result in dismissal. Id. Plaintiff has filed no

response or otherwise complied with the Order.

       A federal district court has the inherent power to dismiss a case sua sponte for failure

to prosecute or obey a court order. See, e.g., Link v. Wabash R.R. Co., 370 U.S. 626, 629–

30 (1962); Fed. R. Civ. P. 41(b). The Eleventh Circuit has made clear that “dismissal is

warranted only upon a ‘clear record of delay or willful contempt and a finding that lesser

sanctions would not suffice.’” Mingo v. Sugar Cane Growers Co-Op of Fla., 864 F.2d 101,

102 (11th Cir. 1989) (per curiam) (emphasis omitted) (quoting Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985)). Here, the Court finds dismissal of this case is warranted and

no lesser sanction will suffice because Plaintiff has disregarded and willfully failed to

comply with the orders of the Court and failed to properly prosecute this cause of action.

Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (holding that, as a general rule,

where a litigant has been forewarned, dismissal for failure to obey a court order is not an

abuse of discretion).

       The Court therefore DISMISSES this case without prejudice.

       A Final Judgment will be entered separately.

       DONE this 31st day of March, 2021.



                                    /s/ Kelly Fitzgerald Pate
                                    KELLY FITZGERALD PATE
                                    UNITED STATES MAGISTRATE JUDGE
